Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schilling et al (US 20070278215) in view of Guastini et al (WO 2018/153976 A1).
Regarding claim 1, Schilling discloses an induct ion heating device 11 (fig. 5), comprising: 
a working coil 13 (fig. 5, i.e. an induction coil) comprising a conducting wire 15 (fig. 4) that is wound in an annular shape (see figure 4) and that 5is connected to a plurality of electric terminals 16, 16a, 16b (fig. 5) (¶0040-0041); 
a ferrite core 25 (fig. 5) disposed vertically below the working coil 13 (fig. 5, i.e. an induction coil) and configured to direct upward an alternating magnetic field generated by the working coil 13 (fig. 3, i.e. an induction coil) (¶ 0041, 0045); 
a base plate 26 (fig. 5, i.e. an aluminum plate) that supports the ferrite core 25 (fig. 5) on an upper surface of the base plate 26 (fig. 5, i.e. an aluminum plate) and that 10defines a connection hole 27 (fig. 5) having a shape corresponding to the corner of the ferrite core (¶ 0041); and
an indicator substrate 40 (fig. 5, i.e. a cover) disposed vertically below the base plate 26 (fig. 5, i.e. an aluminum plate), the indicator substrate comprising a connector (not labeled, i.e. plug-in termination lugs) that is disposed on an upper surface of the indicator substrate, that is coupled to one or more of the plurality of electric terminals 16, 16a, 16b (fig. 5), and that protrudes upward through the connection hole (¶ 0054). 
Schilling discloses all the limitations of the claimed invention as set forth above, except for the ferrite core defining a stepped portion at each corner of the ferrite core.
However, Guastini et al teaches the ferrite core 13 (fig. 1, i.e. a magnetic core) defining a stepped portion 19 (fig. 1, i.e. called connection portions with a beveled edge) at each corner (i.e. the corners of the magnetic core 13) of the ferrite core 13 (fig. 1, i.e. a magnetic core) (abstract; pages 5, lines 32- page 6, lines 17). It would have been an obvious matter of design choice to modify the device in the Schilling‘s reference, to include such ferrite core shape as set forth above, for the purpose of directing the magnetic flow towards the metal product by increasing the efficiency in the power transfer connection portion to the metal product, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §1504.03.  In re Dailey, 149 USPQ 47 (CCPA 1976).
With respect to claim 2, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses wherein the connection hole 27 (fig. 5) is defined at an oblique position with respect to the ferrite core 25 (fig. 5) and has a rectangular shape (see figures 4 and 5, i.e. a circle and semicircle). Schilling does not disclose a rectangle shape. However, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §1504.03.  In re Dailey, 149 USPQ 47 (CCPA 1976). Guastini discloses wherein the corner of the ferrite core 13 (fig. 1, i.e. a magnetic core)  is curved inward (i.e. beveled edge/surface) to thereby define the stepped portion 19 (fig. 1, i.e. called connection portions with a beveled edge) corresponding to a corner of the connection hole (i.e. the corners of the magnetic core 13). It would have been an obvious matter of design choice to modify the device in the combination of references, to include such form/shape as set forth above, for the purpose of directing the magnetic flow towards the metal product by increasing the efficiency in the power transfer connection portion to the metal product, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP §1504.03.  In re Dailey, 149 USPQ 47 (CCPA 1976).
With respect to claim 3, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses wherein the connector (not labeled, i.e. plug-in termination lugs) is spaced apart (see figures 4-5) from an edge of the connection hole 27 (fig. 5), and33Attorney Docket No.: 44118-0094001 Client Ref.: LEP18011 US; 18KWM073US02wherein the connector (not labeled, i.e. plug-in termination lugs) is coupled to the one or more of the plurality of electric terminals 16, 16a, 16b (fig. 5) without contacting the ferrite core (¶0040-0041).
With respect to claim 8, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses a first mica sheet 20 (figs. 4-5, i.e. called a support device) disposed between the working coil 13 (fig. 5) and the ferrite core 25 (fig. 5) and configured to block heat transfer from the working coil to the ferrite core (¶ 0041, 0045).
With respect to claim 9, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses wherein the first mica sheet 20 (figs. 4-5, i.e. called a support device) comprises a stepped part that is curved inward 27 (figures 4-5, i.e. holes and others around the outer edge of the support device) from a corner of the first mica sheet and that corresponds to the stepped portion of the ferrite core 25 (figs. 4-5) (¶ 0041).
With respect to claim 10, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses wherein the first mica sheet 20 (figs. 4-5, i.e. called a support device) is fixed to the working coil 13 (figs. 4, 5) and the ferrite core 25 (figs. 4-5) by a sealant (¶ 0015).
With respect to claim 11, Schilling in view of Guastini does not disclose wherein a creepage distance between a lower surface of the working coil 13 (fig. 5, i.e. an induction coil) and the base plate 26 (fig. 5, i.e. an aluminum plate) is greater than or equal to 6.4 mm. It would have been an obvious matter of design choice to include such dimension(s) as set forth above, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2173.05(c). In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claim 12, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses a second mica sheet 51 (fig. 7) fixed to an upper end of the working coil 13 (figs. 4, 5) by a sealant (¶ 0017, 0057).
With respect to claim 13, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses wherein the indicator substrate 40 (fig. 5, i.e. a cover), the base plate 26 (fig. 5, i.e. an aluminum plate), the ferrite core 25 (fig. 5), the first mica sheet 20 (figs. 4-5, i.e. called a support device), and the working coil 13 (fig. 5, i.e. an induction coil) are stacked along a height direction (see figures 4, 5), wherein the ferrite core 25 (fig. 5) defines a core hole (not labeled) at a center area (see figure 5) of the ferrite core that 5corresponds to an annular inner side (see the annular inner side of the induction coil 13) of the working coil 13 (fig. 5, i.e. an induction coil), wherein the first mica sheet 20 (figs. 4-5, i.e. called a support device) defines a first sheet hole 27 (fig. 5) at a center area (see figure 5) of the first mica sheet that corresponds to the annular inner side of the working coil (see the annular inner side of the induction coil 13), wherein the base plate 26 (fig. 5, i.e. an aluminum plate) defines a plate hole 27 (fig. 5, i.e. same reference number) at a position corresponding to the annular inner side of the working coil (see the annular inner side of the induction coil 13), and 10wherein the core hole (not labeled), the first sheet hole  27 (fig. 5), and the plate hole 27 (fig. 5, i.e. same reference number) have a same shape (see figures 4 and 5) and are coaxially arranged along the height direction (see figures 4 and 5).
With respect to claim 19, Schilling in view of Guastini discloses all the limitations of the claimed invention as set forth above of which Schilling further discloses wherein the plurality of electric terminals 16, 16a, 16b (fig. 5) comprise a first terminal (16a) connected to the resonance capacitor, and a second terminal (16b) connected to the inverter through the connector (not labeled, i.e. plug-in termination lugs) (¶ 0054).

Allowable Subject Matter
Claims 4-7, 14-18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761